DOYLE, Judge.
Susan M. Beitman appeals from a decision of the Pennsylvania Department of Labor and Industry, which denied Petitioner’s complaint against her former employer, M & M/Mars, Inc. (Employer). In the complaint, Beitman requested the Department’s Bureau of Labor Standards1 to direct Employer to allow Petitioner’s designated agent to inspect her personnel file pursuant to Section 2 of the Personnel Files Act (Act), 43 P.S. § 1322.
The underlying facts are as follows. Employer terminated Beitman in June of 1992. Over two years later, on December 14, 1994, Beitman requested, through her counsel, permission from Employer to inspect her personnel file in order to determine the reason for her separation from employment. Employer denied the request on the grounds that Beitman did not qualify as an “employee” within the definition of Sections 1 and 2 of the Act, 43 P.S. §§ 1321-22.
By letter dated January 9, 1995, Beitman filed a complaint with the Department requesting the Bureau to permit her or her designated agent to inspect her personnel file pursuant to Section 2 of the Act. The Director of the Bureau, Helen R. Friedman, responded by a letter dated January 13, 1995, denying Beitman’s request on the basis that the Act does not apply to former employees, only current employees. It is from this decision that Beitman now appeals.
This case presents an issue of first impression: whether the definition of “employee” in the Act includes employees who have been terminated prior to any request to inspect their personnel file.
The pertinent sections of the Act provide in relevant part:
An employer shall ... upon request of an employee permit that employee or an agent designated by the employee to inspect his or her own personnel files used to determine his or her own qualifications for employment, promotion, additional compensation, termination or disciplinary action. ...
43 P.S. § 1322 (emphasis added).
“Employee.” Any person currently employed, laid off with reemployment rights or on leave of absence. The term “employee” shall not include applicants for employment or any other person.
43 P.S. § 1321 (emphasis added).
On appeal, Beitman argues that the legislative intent underlying the Act is to permit former employees to inspect their personnel files. As support for her argument, Beitman relies upon the language in Section 1 of the Act, 43 P.S. § 1322, which permits inspection by an employee “to determine his or her own qualifications for ... termination or disciplinary action.” 43 P.S. § 1322 (emphasis added). Beitman contends that the legislature would not have included the phrase “termination or disciplinary action” in Section 2 of the Act if it had not intended to permit an individual who has been discharged from reviewing his or her personnel file after the employment has ended. Beit-man argues that to interpret the Act any other way would render the phrase “termination or disciplinary action” mere surplus-age.2
*1302Beitman also argues that a personnel file would be a discoverable document in a lawsuit pursuant to Section 4 of the Act, 43 P.S. § 1324,3 and therefore, to require a discharged individual, who believes he or she may have a claim against his or her former employer, to file suit prior to accessing the documents to establish whether a cause of action exists, contravenes judicial economy, and may leave the employee open to sanctions for filing a frivolous lawsuit.
The Department contends that it is clear that the right to inspect one’s own personnel file is only afforded to “employees,” which is unambiguously defined in Section 1 of the Act, and Beitman does not fall within that definition of “employee.” We agree.
Section 3 of the Statutory Construction Act of 1972, 1 Pa.C.S. § 1921(b) states: ‘When the words of a statute are clear and free from all ambiguity, the letter is not to be disregarded under the pretext of pursuing its spirit.” See Zimmerman v. O’Bannon, 497 Pa. 551, 442 A.2d 674 (1982).
Section 1 of the Act unambiguously defines “employee” as including only those individuals who are “currently employed, laid off with reemployment rights or on a leave of absence. The term ‘employee’ shall not include applicants for employment or any other person.” 43 P.S. § 1321 (emphasis added). The statute specifically enumerates three categories of persons who may inspect their files, and is perfectly clear that only persons within those three categories are permitted such access. “Any other person” includes all those persons not within the three specific categories. Moreover, had the legislature intended to encompass ex-employees in the definition of “employee,” it would have specifically included them in the definition.
Beitman contends that the definition of “employee” in Section 1 of the Act is inconsistent with the phrase “termination or disciplinary action” in Section 2 of the Act. First, there are circumstances in which an employee will, be notified of his or her imminent termination, but will still be employed, so as to permit him or her to inspect the personnel records. See, e.g., Lafayette College (employee, who was denied tenure which meant that he would be discharged at the end of his employment contract, was permitted access to his personnel file while still employed to ascertain why tenure was denied). Second, and more important, this Court does not interpret the phrase “currently employed” in Section 1 of the Act so stringently as to prohibit an individual from obtaining his or her personnel file when such request is made contemporaneously with termination or within a reasonable time immediately following termination.
Here, though, Beitman made her request almost two and one-half years after her termination. Clearly, Beitman was not an “employee,” that is, “currently employed, laid off with reemployment rights or on a leave of absence” even under the broadest interpretation of “currently employed.” Therefore, we conclude that Employer is not obligated to provide Beitman with access to her personnel files.
Beitman also argued that it is against public policy to force a former employee to file suit before he or she can obtain his or her personnel file. This Court, however, is bound by the express and unambiguous language of the statute, and we cannot decide this case based upon our concept of public policy when the General Assembly has clearly established a contrary public policy by statute. See Daugherty v. Continental Can Company, Inc., 226 Pa. Superior Ct. 342, 313 A.2d 276 (1973) (where the language of a statute is unambiguous, a court has no reason to be considered with the legislative intent).
Accordingly, we affirm the decision of the Department.

ORDER

Now, May 10, 1996, the decision of the Department of Labor and Industry in the above-captioned matter is hereby affirmed.

. The Department’s Bureau of Labor Standards is granted authority to issue such orders under Section 4 of the Act:
The Bureau of Labor Standards ... is hereby authorized and directed to enforce the provisions of this act, and upon a petition and hearing by either an employer or employee, to make and enforce such orders as the bureau shall deem appropriate to which order will provide access to said records....
Section 4 of the Personnel Files Act, Act of November 26, 1978, P.L. 1212, as amended, 43 P.S.§§ 1324.


. Beitman also contends that this Court in Lafayette College v. Department of Labor and Industry, Bureau of Labor Standards, 118 Pa.Cmwlth. 11, 546 A.2d 126 (1988), petition for allowance of appeal denied, 521 Pa. 632, 558 A.2d 533 (1989), permitted a former employee to inspect his personnel file. However, that case is not dispositive because in Lafayette College, the employee requested access to his personnel file before his termination date.


. Section 4 of the Act provides in relevant part that: "Nothing in this Act shall diminish any rights to discovery under the rules of the court of Pennsylvania.” 43 P.S. §. 1324.